Citation Nr: 9909329	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Board notes that a decision by the RO in October 1994 
denied entitlement to service connection for PTSD; the 
veteran was duly notified of the decision; he did not file a 
timely notice of disagreement and a timely substantive 
appeal; and the decision became final.  In December 1996, the 
veteran attempted to reopen his claim.  The RO found that the 
additional evidence presented and secured since October 1994 
was not new and material, and the current appeal ensued.


FINDINGS OF FACT

1. In an unappealed October 1994 decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran did not appeal that determination.

2. The basis of the denial of service connection for PTSD in 
October 1994 was that a stressor during the veteran's 
active service had not been verified; service department 
records did not show that the veteran had engaged in 
combat, and there was no credible supporting evidence of 
record that a claimed inservice stressor had actually 
occurred.

3. The additional evidence received since the October 1994 
decision is not probative as to the basis of the prior 
final disallowance of the claim and is not, by itself or 
in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The October 1994 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) 
      (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.304, 
20.1103 (1998).

2.  The evidence received since the October 1994 rating 
decision is not new and   material, and the veteran's 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a)(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  See generally 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In October 1992, the veteran asserted a claim of entitlement 
to service connection for PTSD.  His DD Form 214 showed that 
his military occupational specialty had been cook.  It also 
showed that he the veteran served on active duty for 11 
months and 14 days with the United States Army, Pacific, and 
received the Vietnam Service Medal and Vietnam Campaign 
Medal.  He did not receive any combat citations.  In support 
of his claim, the veteran alleged that he had had some 
stressful experiences while serving in Vietnam.  At a VA 
psychiatric examination in December 1992, the diagnosis was 
PTSD, chronic, with pronounced personality depressive and 
anxiety features.

The RO requested that the United States Army and Joint 
Services Environmental Support Group (ESG) (now renamed the 
United States Armed Services Center for Research of Unit 
Records) attempt to verify the veteran's claimed stressors.  
The ESG reported in October 1993 that a stressor had not been 
verified from official records.

A rating decision in December 1993 denied entitlement to 
service connection for PTSD on the basis that verification of  
a stressor was required, and there had been no verification 
of any stressor claimed by the veteran, to include an enemy 
attack on Can Tho between February 1970 and April 1970, in 
which an ammunition dump was blown up.  In February 1994, the 
veteran wrote to the RO and stated that U.S. helicopters, not 
the enemy, had blown up the ammunition dump.  In response to 
a request by the RO for more specific information, the 
veteran stated, in June 1994, that: the incident occurred 
about 10 days before he left Vietnam for Oakland, California, 
where he was discharged on April 1, 1970; two or more men 
were killed; he was pulled to safety from the outside landing 
of a barracks to a bunker.  (The Board notes that the 
veteran's DD Form 214 indicates that he was separated from 
service on April 2, 1970, at Oakland.)

In July 1994, the RO wrote to the National Archives and 
Records Administration (NARA) and requested the morning 
reports for the veteran's unit for the period March 20, 1970, 
to March 28, 1970.  In July 1994, the RO made another request 
to the ESG to attempt to verify the veteran's claimed 
stressor.

Morning reports were received from NARA, which contained no 
information concerning an explosion at an ammunition dump.  
Without receiving a supplemental report from the ESG, the RO, 
in a rating decision of October 1994, denied entitlement to 
service connection for PTSD on the basis that a stressor had 
not been verified.

The October 1994 rating decision, denying the veteran's claim 
for service connection for PTSD, became final when the 
veteran did not file a notice of disagreement within one year 
of the date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered, except, as provided by 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
VA.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

The United States Court of Veterans Appeals (Court) has set 
forth a two-part analysis to be applied when a claim to 
reopen is presented.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been received to reopen the prior 
claim.  If so, then the second step, a de novo review of all 
of the evidence, old and new, is undertaken.  "New" 
evidence is that which has not been previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  See 38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  "Material" evidence 
is that which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In order to be "material", the additional evidence must be 
probative as to the basis of the prior final disallowance of 
the claim, and evidence to be reviewed is that which has been 
submitted since the last final decision that disallowed the 
claim on any basis the Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the evidence presented or secured 
since the October 1994 decision will be reviewed by the Board 
to determine whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim.

The evidence submitted since the RO's October 1994 decision 
is comprised of: January 1995 and May 1997 reports from the 
USASCRUR; April 1992 to May 1997 VA treatment and 
hospitalization reports; and a statement by the veteran, 
dated in November 1997.

Initially, the Board finds that the November 1997 stressor 
statement from the veteran is not new evidence, in that his 
description of alleged stressors is cumulative and redundant 
of his statements prior to the October 1994 rating decision.  

The USASCRUR reports, while new evidence, are not material.  
In May 1997, that agency provided a copy of the unit history 
for 1970 of the 271st Aviation Company, the veteran's unit, 
which made no reference to U.S. helicopters blowing up an 
ammunition dump at Can Tho in March 1970.  USASCRUR also did 
not verify the following assertions by the veteran: that he 
engaged in combat with the enemy; that his duties in Vietnam 
were as a truck driver rather than a cook; and that he saw 
many body bags in Vietnam.  The USASCRUR reports are thus not 
probative as to the basis of the prior final disallowance of 
the veteran's claim, which was the lack of verification of a 
stressor. 

With regard to the remaining additional evidence, the April 
1992 VA treatment report, which contains a diagnosis of PTSD, 
was a duplicate copy of a report which was of record at the 
time of the October 1994 rating decision and is thus not new.  
Records of VA psychiatric treatment in 1997 contain diagnoses 
of PTSD, as well as of polysubstance abuse.  Those records do 
not constitute new evidence, because the veteran had received 
a diagnosis of PTSD prior to the final denial of his claim 
for service connection for PTSD in October 1994.  In any 
event, the diagnoses of PTSD in 1997 are not material, 
because the were not based on a verified stressor.  A 
diagnosis of PTSD which relies on an unverified history of a 
stressor is inadequate.  Cohen 10 Vet. App. at 140.   
Therefore, the additional medical records submitted are not 
new and material. 

As to statements by the veteran indicating his opinion that 
he has PTSD caused by his Vietnam experiences, the Board 
finds that, as a lay person, the veteran is not competent to 
offer an opinion as to questions of medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Moray v. Brown, 5 Vet. App. 211, 
214 (1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim, it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim").  The Board 
therefore finds that the veteran's statements are not new and 
material evidence. 

Accordingly, the Board concludes that the evidence submitted 
since the October 1994 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 U.S.C.A. § 5108.  

The Board also points out that the "benefit of the doubt 
doctrine" applies only to the adjudication of a claim on its 
merits, not to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  See 
Martinez v. Brown, 6 Vet. App. 462 (1994).  

The Board is not aware of any evidence which might be new and 
material, but which has not been presented or secured at this 
time.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).


ORDER

New and material evidence not having been submitted to reopen 
a claim of  entitlement to service connection for post-
traumatic stress disorder, the appeal 
is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


- 8 -


